FILED: October 14, 2021

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                              ___________________

                                    No. 20-1620
                               (1:19-cv-00401-RDB)
                              ___________________

JOANN D. BRITT

             Plaintiff - Appellant

v.

LOUIS DEJOY, Postmaster General

             Defendant - Appellee

                              ___________________

                                   ORDER
                              ___________________

      Upon a sua sponte poll of the court, a majority of judges in regular active

service and not disqualified voted to rehear this case en banc on the issue of when

a dismissal without prejudice is final, and thus appealable. The parties are invited

to submit supplemental briefs on that issue on or before November 15, 2021.

      IT IS ORDERED that rehearing en banc is granted.

      The parties shall file 16 paper copies of their previously filed briefs and

appendices and any supplemental briefs by November 15, 2021.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk